UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-4762



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WITHROW WILSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-96-53)


Submitted:   August 27, 1998             Decided:   September 10, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rion Brady, Archdale, North Carolina, for Appellant.    Mark T.
Calloway, United States Attorney, Deborah A. Ausburn, Assistant
United States Attorney, Richard L. Harrison, Third-Year Law
Student, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Withrow Wilson filed an untimely notice of appeal. We dismiss

the appeal for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are “mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). In a criminal case a defendant

has ten days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(b). The

district court entered its judgment on May 5, 1997. Wilson’s notice

of appeal was filed on September 16, 1997. Appellant’s failure to

file a timely notice of appeal or to obtain an extension of the

appeal period leaves this court without jurisdiction to consider

the merits of his appeal. We therefore dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2